DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Kevin MacDonald (Reg. No. 74,522) on July 15, 2022. 2.	The application has been amended as follows:
35. 	(Currently amended) A method of obtaining a single molecule consensus sequence and identifying the genomic nucleic acid source of a plurality of template nucleic acid molecules derived from genomic nucleic acids from at least two sources, comprising: 
(a) 	preparing the plurality of template nucleic acid molecules from genomic nucleic acids from at least two sources, comprising: 
i) 	providing double stranded nucleic acid templates from the genomic nucleic acids from at least two sources, wherein each of the double stranded nucleic acid templates comprises  a first strand having a 3’ end and a 5’ end and a second strand complementary to the first strand and having a 3’ end and a 5’ end; 
ii) 	ligating a first chemically synthesized DNA hairpin loop to each of the double stranded nucleic acid templates to covalently link the 3’ end of the first strand to the 5’ end of the second strand; and 
iii) 	ligating a second chemically synthesized DNA hairpin loop to each of the double stranded nucleic acid templates to covalently link the 5’ end of the first strand to the 3’ end of the second strand, 
wherein each of the template nucleic acid molecules further comprises a region of recognizable artificial nucleic acid sequence between each of the double stranded templates and one of the first chemically synthesized DNA hairpin loop[s] and the second chemically synthesized DNA hairpin loop,
[(iii)] (b) pooling the [prepared] plurality of template nucleic acid molecules from the at least two sources of step (a) together to produce unamplified pooled template nucleic acid molecules; and 
purifying the pooled unamplified template nucleic acid molecules by binding of either the first hairpin loop or the second. hairpin loop to a surface; 
[(b)] (c)	performing a single molecule sequencing on the pooled unamplified template nucleic acid molecules bound to the surface to produce sequence data;
[(c)] (d)	comparing the sequence data from the first strand and the second strand of the pooled unamplified template nucleic acid molecules [double stranded nucleic acid template], thereby obtaining a single molecule consensus sequence for each of the template nucleic acid molecules: and
[(d)] (e)	performing a multiplex sequence analysis to identify the genomic nucleic acid source of each of the template nucleic acid molecules using the sequence data of the region of recognizable artificial nucleic acid sequence[s] of each of the template nucleic acid molecules.
36.	 (Previously Presented) The method of claim 35, wherein said sequence data comprises a sequence of the first chemically synthesized DNA hairpin loop and the second chemically synthesized DNA hairpin loop.
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 35-40 are allowed based on the decision made by a pre-appeal conference held on July 19, 2022 and a terminal disclaimer filed on August 10, 2022. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 10, 2022